The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      June 12, 2014

                                  No. 04-13-00358-CR

                                   Perla Judith PENA,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. 12-CRS-440
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is deemed filed as of June 11, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court